  Case 20-21070        Doc 20     Filed 07/22/20 Entered 07/22/20 12:07:32          Desc Main
                                    Document     Page 1 of 5




Matthew L. Anderson (07459)
Douglas J. Payne (04113)
FABIAN VANCOTT
215 South State Street, Suite 1200
Salt Lake City, Utah 84111
Telephone: (801) 531-8900
dpayne@fabianvancott.com

Attorneys for Kulmer Properties, LLC


                       IN THE UNITED STATES BANKRUPTCY COURT

                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


In re:                                                        Bankruptcy No. 20-21070
                                                                     Chapter 7
         COBRA ENTERPRISES OF UTAH,
INC.                                                            Judge Joel T. Marker

                        Debtor.

                  MOTION FOR RELIEF FROM THE AUTOMATIC STAY



         Kulmer Properties, LLC (“Kulmer”), landlord and creditor of the above-named Debtor,

hereby moves this Court pursuant to 11 U.S.C. § 362(d)(1) for an Order granting relief from the

automatic stay of 11 U.S.C. §362(a) to allow Kulmer to exercise all of its rights and remedies

in accordance with state law with respect to real property occupied by Debtor known as the

Ironwood Building located at 1960 South Milestone Drive Suites E and F, Salt Lake City, Utah,

84104 (the “Premises”).


         In support of its motion, Kulmer respectfully represents as follows:
  Case 20-21070        Doc 20     Filed 07/22/20 Entered 07/22/20 12:07:32         Desc Main
                                    Document     Page 2 of 5




       1.      This Court has jurisdiction of this matter pursuant to 28 U.S.C. §§ 157 and 1334.

The matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(G).

       2.      Kulmer owns the Premises and, pursuant to a written lease dated December 1,

2005 (as amended), leased the Premises to Debtor (the “Cobra Lease”).

       3.      At some point thereafter (by May, 2019), Bearman Industries, LLC and/or

Kodiak Enterprises, Inc. (collectively, the “Later Tenants”) began to occupy the Premises and

may have acquired all or some of Debtor’s interest in the Premises (as well as other of Debtor’s

business interests).

       4.      Kulmer and the Later Tenants verbally agreed to terms for the lease of the

Premises (the “New Lease”) but neither of the Later Tenants ever executed a lease regarding of

the Premises, despite Kulmer’s efforts.

       5.      Bearman Industries, LLC began paying rent for the Premises pursuant to the

New Lease in May of 2019, but soon fell behind, eventually defaulting on the New Lease, in

breach of the same.

       6.      After the Later Tenants began occupying the Premises, the Debtor no longer

paid rent, no longer appeared to occupy the Premises, and otherwise did not act as though it

was subject to the Cobra Lease.

       7.      Debtor’s last payment of rent for the Premises was in March of 2019.

       8.      Debtor filed for Chapter 7 Bankruptcy relief on February 24, 2020 (the

“Petition Date”).




                                                2
  Case 20-21070         Doc 20    Filed 07/22/20 Entered 07/22/20 12:07:32            Desc Main
                                    Document     Page 3 of 5




       9.        The Debtor’s Statement of Financial Affairs (“SOFA”) and bankruptcy

schedules state that the Debtor subleases a portion of the Premises to Kodiak. SOFA, ¶55.1;

Bankruptcy Schedule H, ¶ 2.1 [Dkt. 3].

       10.       Kulmer has received no rent payments for the Premises since well-prior to the

Petition Date.

       11.       To the extent the Cobra Lease was an unexpired lease as of the Petition Date, the

lease has been deemed rejected as a matter of law by the passage of time (i.e., “120 days after

the date of the order for relief”) pursuant to 11 § 365(d)(4)(A)(i).

       12.       Kulmer wishes to exercise its state law and other rights to lawfully obtain

possession of the Premises, whether it be from the bankruptcy estate, the Debtor, the New

Tenants, or others who may be in possession.

       13.       The foregoing constitutes “cause” for relief from the automatic stay pursuant to

11 U.S.C. § 362(d)(1).

       WHEREFORE, Kulmer Properties, LLC prays for an Order:

       1.        Granting Kulmer’s Motion for Relief from the Automatic Stay;

       2.        Terminating the automatic stay with respect to any and all actions and remedies

available to Kulmer with respect to the Premises under state law, including, but not limited to,

evicting from the Premises the bankruptcy estate, the Debtor, or other persons or entities in

possession pursuant to Utah unlawful detainer statutes;

       3.        Providing that the termination of the automatic stay also applies to any

conversion of this bankruptcy case to one under another chapter of the Bankruptcy Code; and



                                                  3
  Case 20-21070      Doc 20    Filed 07/22/20 Entered 07/22/20 12:07:32            Desc Main
                                 Document     Page 4 of 5




       4.     Granting such other and further legal and equitable relief as the Court deems just

and proper under the circumstances.

       DATED July 22nd 2020



                                            /s/ Douglas J. Payne
                                            Douglas J. Payne
                                            FABIAN VANCOTT
                                            Attorneys for Kulmer Properties, LLC




                                               4
  Case 20-21070        Doc 20    Filed 07/22/20 Entered 07/22/20 12:07:32             Desc Main
                                   Document     Page 5 of 5




                                 CERTIFICATE OF SERVICE
Electronic Service – BY NOTICE OF ELECTRONIC FILING (CM/ECF)
        I hereby certify that on July 22nd 2020, I electronically filed the MOTION FOR
RELIEF FROM THE AUTOMATIC STAY with the United States Bankruptcy Court for the
District of Utah by using the CM/ECF system. I further certify that the parties of record in this
case, as identified below, are registered CM/ECF users and will be served through the CM/ECF
system:

     Brad H. Bearnson bbearnson@bearnsonlaw.com, mandreasen@bearnsonlaw.com
     David A. Bosak DBosak@bjc4u.com
     R. Steven Chambers steve@schamberslaw.com, chamberssr81152@notify.bestcase.com
     Mark C. Rose mrose@mbt-law.com, markcroselegal@gmail.com
     Stephen W. Rupp tr rupptrustee@mbt-law.com, UT03@ecfcbis.com
     United States Trustee USTPRegion19.SK.ECF@usdoj.gov

Mail Service – BY REGULAR FIRST-CLASS MAIL
       I further certify that on July 22nd 2020, I caused to be served a true and correct copy of the
foregoing MOTION FOR RELIEF FROM THE AUTOMATIC STAY by first-class mail,
postage prepaid, addressed to:

     Stephen W. Rupp Trustee
     15 West South Temple,                              Kodiak Enterprises, Inc.
     Suite 1000                                         925 Mill Shadow Drive
     Salt Lake City, UT 84101                           Kaysville, UT 84037

     Cobra Enterprises of Utah, Inc.                    Kodiak Enterprises, Inc.
     1960 South Milestone Drive                         1960 S Milestone Dr
     Suite F                                            Suite F
     Salt Lake City, UT 84104-6540                      Salt Lake City, UT 84104

     R. Steven Chambers                                 Bearman Industries, LLC
     R. Steven Chambers PLLC                            1960 S Milestone Dr
     P.O. Box 711522                                    Suite F
     Salt Lake City, UT 84171                           Salt Lake City, UT 84104



                                              /s/       Douglas J. Payne


4819-8004-3971, v. 1




                                                    5
